Citation Nr: 1542030	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  12-07 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a respiratory disorder, to include as a result of exposure to asbestos.

2.  Entitlement to service connection for a respiratory disorder, to include as a result of exposure to asbestos.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Jackson, Mississippi.

In October 2014, the Board remanded this matter so that the issue of whether there was clear and unmistakable error in a March 1998 RO decision that denied service connection for residuals of asbestos exposure could be adjudicated by the Agency of Original Jurisdiction (AOJ).  Thereafter, in October 2014, the Veteran withdrew his claim for clear and unmistakable error in that March 1998 decision.  See October 10, 2014 Statement from the Veteran.  As such, the case is returned to the Board.

The reopened issue of entitlement to service connection for a respiratory disorder, to include as a result of exposure to asbestos, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  By rating action dated in March 1998, the RO denied service connection for 
residuals of asbestos exposure; the Veteran did not appeal this decision and new and material evidence was not received within the applicable appeal period.

2.  Evidence received more than one year since March 1998 rating decision relates to unestablished facts necessary to substantiate the claim of service connection for a respiratory disorder, to include as a result of exposure to asbestos, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The unappealed March 1998 rating decision denying service connection for residuals of asbestos exposure is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 
38 C.F.R. §§ 20.302, 20.1103 (2014).
 
2.  New and material evidence having been received, the claim of entitlement to 
 service connection for a respiratory disorder, to include as a result of exposure to asbestos, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159.  As the Board is reopening the previously denied claim of service connection for respiratory disorder, to include as a result of exposure to asbestos, compliance with the VCAA need not be addressed.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Respiratory Disorder

The Veteran asserts that he currently has a respiratory disorder that has manifested as a result of his period of active service, to specifically include as a result of exposure to asbestos while serving as a yeoman on a Navy ship.  He contends that he spent a year performing duties such as grinding and removing paint while his assigned ship was being renovated.

The Veteran initially filed a claim of service connection for bronchial problems in December 1997.  Service connection for residuals of asbestos exposure was denied by the RO in March 1998.  The Veteran did not appeal this decision, and no new and material evidence pertaining to the claim was received prior to the expiration of 
the appellate period.  Thus, the March 1998 decision became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the March 1998 decision included the Veteran's service treatment records, which showed treatment for upper respiratory infections in November 1978, June 1979, and March 1980.  In April 1979, he was treated for reported chest pain.  The evidence of record also included post-service VA outpatient treatment records dated from April 1997 to January 1998.  In March 1998, the RO concluded that the evidence of record had not shown that the Veteran developed a disability related to asbestos exposure.  

Evidence added to the record since the final March 1998 rating decision includes private medical treatment records from King's Daughters Hospital and from M. Baker, D.O., dated from February through March 2009, showing that the Veteran had developed mild mediastinal lymphadenopathy with a localized area of pleural scarring at the right lung base without calcified pleural plaque.  Pulmonary function testing revealed mild obstructive lung defect.  There was no diagnosis of asbestosis.

Treatment records from Dr. Baker dated from February 2009 to April 2013 included a computed tomography (CT) study conducted in April 2012 that revealed minimal bibasilar plate-like atelectatic changes.  Pathology of right lower lobe revealed
old necrotizing granuloma and surrounding background changes consistent with smoking.  Dr. Baker also noted possible early asbestosis.

Private outpatient treatment records from F. Hamadeh, M.D., dated in July 2013, show that the Veteran was assessed with mediastinal adenopathy with mild to moderate uptake; noncalcified right lower nodule, unlikely to be malignant; moderate chronic obstructive pulmonary disease; history of positive purified protein derivative (PPD) skin test; smoker for 25 years; and a history of exposure to asbestos in the past.

A letter from Dr. Baker dated in November 2013 shows that the Veteran was said to have chronic obstructive pulmonary disease and granuloma with a history of asbestos exposure in service.  Dr. Baker was unable to definitively say that his pulmonary condition was 100 percent caused by his asbestos exposure, however, he did think there was potential that his chronic obstructive pulmonary disease and pulmonary difficulties were certainly exacerbated by the previous asbestos exposure and his chronic tobacco use.

A VA examination report dated in December 2013 shows a diagnosis of chronic obstructive pulmonary disease and granuloma.  The examiner indicated that the Veteran had reported a history of asbestos exposure, and that he had smoked from 1989 until about two months prior to the examination.  Following examination and review of the record, the VA examiner concluded that the Veteran did not have a confirmed diagnosis of asbestosis or asbestos related illness.  The examiner found no documentation in the claims file that his primary care doctor had diagnosed asbestos related illness.  While there was a note of a possible early history of asbestosis, there was no indication of a diagnosis.  The most definitive means of confirming a diagnosis of asbestosis was said to be by lung biopsy and a lung wedge resection conducted in September 2013 had not shown evidence of asbestosis.  The examiner did note that the Veteran had evidence of lung findings consistent with smoking and a granuloma mostly likely secondary to a previous infection with histoplasmosis.  Additional clinical studies, to include a chest CT study, were not consistent with a diagnosis of asbestosis, and pulmonary function tests were consistent with chronic obstructive pulmonary disease secondary to smoking and not asbestosis.  The examiner concluded that the Veteran did not have asbestosis and, therefore, there was no asbestosis related to his presumed exposure to asbestos in service.

The above-cited evidence received since March 1998 constitutes new and material evidence, as it was not previously of record when the prior decision was made and demonstrates that the Veteran has variously diagnosed current respiratory disorders that may be related to (or exacerbated by) his period of active service.  Thus, the new evidence, when considered with the old, triggers VA's duty to provide additional development in this regard.  Hence, it raises a reasonable possibility of substantiating the claim, and the claim is reopened.  See Shade; 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the Veteran's claim of entitlement to service connection for a respiratory disorder, to include as a result of exposure to asbestos, is reopened; to this limited extent, the appeal is granted.


REMAND

Having reopened the claim of service connection for a respiratory disorder, to include as a result of exposure to asbestos, the Board finds that additional development is required prior to further adjudication of this matter.  As noted above, the Veteran has been diagnosed with various respiratory disorders, to include chronic obstructive pulmonary disease, granuloma, mediastinal adenopathy, noncalcified right lower nodule, and a history of a positive PPD skin test.  The VA examiner in December 2013 concluded that the Veteran did not have a diagnosis of asbestosis, however, no opinion was provided as to whether any of the other diagnosed respiratory disorders were etiologically related to the Veteran's period of active service, to include the treatment for upper respiratory infections in November 1978, June 1979, and March 1980; and the treatment for chest pain in April 1979.  As such, an additional medical opinion is required.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his respiratory disorder should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment records.

2.  Then refer the Veteran's claim file to the December 2013 VA examiner (or another qualified examiner, if unavailable) for preparation of an addendum opinion.  NO additional examination of the Veteran is necessary, unless the examiner determines otherwise.  The claims file, and a copy of this remand, must be provided to and reviewed by the examiner in conjunction with the examination.  

The examiner is requested to address whether it is at least as likely as not that any current respiratory disorder (to include chronic obstructive pulmonary disease, granuloma, mediastinal adenopathy, and noncalcified right lower nodule) had its clinical onset in service, within the first post service year, or is otherwise related to active service, to specifically include the treatment for upper respiratory infections in November 1978, June 1979, and March 1980; and the treatment for chest pain in April 1979.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular respiratory disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


